^6f-/r
                                ELECTRONIC RECORD




COA #      06-14-00008-CR                        OFFENSE:        49.04


           Marisol Priego v. The State of
STYLE:     Texas                                 COUNTY:         Gregg

                       Modified and as
COA DISPOSITION:       Modified Affirmed         TRIAL COURT:    124th District Court


DATE: 2/13/15                     Publish: YES   TC CASE #:      41,399-B




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Marisol Priego v. The State of Texas         CCA#:
                                                                       qfeq-zr
         APPZLLAAJT7.^ Petition                       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         IsZfcpt                                     JUDGE:

DATE:     'D&lttlM/r                                  SIGNED:                           PC:_
JUDGE:          pdU JM^—                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD